AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case                                                         FILED
                                         UNITED STATES DISTRICT CO                                          FEB, l 8°2020
                                                                                                       T !iri<mr~~...J
                                            SOUTHERN DISTRICT OF CALIFORNIA :~u~~~R?~·                           uit-~:~~RJfli~,~~iNIA
                                                                                                                               DEPUTY·
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                    v.                                {For Offenses Committed_On or After November 1, 1987)

                     KELLI MARIE SOTO                                    Case Number:         19CR3995-DMS

                                                                      Roseline Feral CJA
                                                                      Defendant's Attorney
USM Number                          87400298
• -
THE DEFENDANT:
 IZI   pleaded guilty to count(s}         1 of the Information

 D     was found guilty on count(s)
    after a olea of not iruiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
Title & Section                          Nature of Offense                                                               Number(s)
8 USC 1324(a)(l)(A)(ii)                  TRANSPORTATION OF CERTAIN ALIENS                                                   1




     The defendant is sentenced as provided in pages 2 through                  6            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 IZI   Count(s)    remaining                                     is         dismissed on the motion of the United States.
                  --------------
        Assessment: $100.00



 IZI    JVTA Assessment*:$ 5,000 ordered waived. Defendant found to be indigent.
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI    No fine                 D Forfeiture pursuant to order filed                                                , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                      . HON. Dana M. Sabraw
                                                                      · UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                KELLI MARIE SOTO                                                         Judgment - Page 2 of 6
CASE NUMBER:              19CR3995-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 EIGHTEEN (18) MONTHS.




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 181    The court makes the following recommendations to the Bureau of Prisons:
        Defendant be designated to a facility in Southern California, or the Western Region.




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •    at
                  ------'----- A.M.                            on
                                                                    ------------------
        •    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •    on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 -------------                                 ----------------
 at
       --'------------- ,                    with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        19CR3995-DMS
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             KELLI MARIE SOTO                                                             Judgment - Page 3 of 6
     CASE NUMBER:           19CR3995-DMS

                                               SUPERVISED RELEASE
  Upon release from imprisonment, the defendant will be on supervised release for a term of:
· TWO (2) YEARS.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. ~he defendant must submit to one drug test within 15 days of release from ~mprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.    •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence ofrestitution. (check if applicable)
5. IXI The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was con".icted of a qualifying offense. (check if
   applicable)
7.    •
      The defendant must p~icipate in an approved program for domestic violence. (check if applicable)

The defendant must. comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              19CR3995-DMS
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  KELLI MARIE SOTO                                                                        Judgment - Page 4 of 6
 CASE NUMBER:                19CR3995-DMS

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish.the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial dis.trict where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.            ·                                                      ·

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.                                                                               ·

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from dciing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a frrearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or ~as modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12.Ifthe probation officer detennines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         19CR3995-DMS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            KELLlMARIE SOTO                                                        Judgment - Page 5 of 6
CASE NUMBER:          19CR3995-DMS

                                SPECIAL CONDITIONS OF SUPERVISION


   1. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if
      deemed necessary by the probation officer. Such program may include group sessions led by a
      counselor, or participation in a program administered by the probation office. May be required to
      contribute to the costs of services rendered in an amount to be determined by the probation officer,
      based on ability to pay.

   2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
      comply with both United States and Mexican immigration laws.

   3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
      directed by the probation officer. Allow for reciprocal release of information between the probation
      offi.cer and the treatment provider. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on ability to pay.

    4. Participate in a program of mental health treatment as directed by the probation officer, take all
       medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
       pe_rmission .. The court authorizes the release of the presentence report and available psychological
       evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
       release of information between the probation officer and the treatment provider. May be required to
       contribute to the costs of services rendered in an amount to be determined by the probation officer,
       based on ability to pay.

    5. Report all vehicles owned or operated, or in which you have an interest,- to the probation officer.

    6. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone,
       computer or other electronic communication or data storage devices or media effects, conducted by a
       United States Probation Officer or any federal, state, or local law enforcement officer, at any time with
       or without a warrant, and with or without reasonable suspicion. Failure to submit to such a search may
       be grounds for revocation; you shall warn any. other residents that the premises may be subject to ·
       searches pursuant to this condition.

    7. Not associate with any person who you know, or who a probation officer or other law enforcement
       officer informs you is a Varrio Chula Vista criminal street gang member or any other known criminal
       street gang member or known participant in a criminal street gang, unless given permission by the
       probation officer.
       Ill



                                                                                                  19CR3995.,DMS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            KELLI MARIE SOTO                                                       Judgment - Page 6 of 6
CASE NUMBER:          19CR3995-DMS



SPECIAL CONDITIONS OF SUPERVISION (Continued)

   8. Not display any known gang signs or gestures.

   9. Not wear, display, use or possess any insignias, photographs, emblems, badges,_ buttons, caps, hats,
      jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent
      criminal street_ gang affiliation, association with or membership in the V arrio Chula Vista criminal street
      gang or any other criminal street gang, unless given permission by the probation officer.

    10. Enter and successfully complete a residential drug treatment program as directed by the probation
        officer.




                                                                                                  19CR3995-DMS ·
